


Exhibit 10.18


FIDELITY & GUARANTY LIFE
2013 NON-STATUTORY STOCK OPTION AGREEMENT (FOR COMPENSATION COMMITTEE MEMBER)
This Employee Non-Statutory Stock Option Agreement (the “Agreement”), dated as
of December 12, 2013, is entered into between Fidelity & Guaranty Life, a
Delaware corporation, and the Employee whose name appears on the signature page
hereof.
The Company and the Employee hereby agree as follows:
Section 1.Certain Definitions. Capitalized terms used in this Agreement and not
defined herein shall have the respective meaning ascribed to such terms in the
Plan. The following additional terms shall have the following meanings:
“Aggregate Price” has the meaning set forth in Section 5(a).
“Agreement” means this Employee Non-Statutory Stock Option Agreement, as amended
from time to time in accordance with the terms hereof.
“Cause” as to any Employee who is party to an employment agreement with the
Company or a Subsidiary or Affiliate, has the same meaning as set forth in such
employment agreement. In the absence of such an employment agreement, “Cause”
shall mean the Employee (i) shall have been convicted, indicted for, or entered
a plea of nolo contendere to, any felony or any other act involving fraud,
theft, misappropriation, dishonesty, or embezzlement, (ii) shall have committed
intentional and willful acts of misconduct that materially impair the goodwill
or business of the Company or cause material damage to its property, goodwill,
or business, or (iii) shall have willfully refused to, or willfully failed to,
perform in any material respect his or her duties, provided, however, that no
such termination for Cause under clause (iii) shall be effective unless the
Employee does not cure such refusal or failure to the Company’s reasonable
satisfaction as soon as practicable after the Company gives the Employee written
notice identifying such refusal or failure (and, in any event, within ten (10)
calendar days after receipt of such written notice). The determination as to
whether “Cause” has occurred shall be made by the Committee, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or commissions constituting “Cause.” A
termination for Cause shall be deemed to include a determination following an
Employee’s termination of employment for any reason that circumstances existed
prior to such termination sufficient for the Company or one of its Subsidiaries
or Affiliates to have terminated such Employee’s employment for Cause.
“Employee” means the grantee of the Non-Statutory Stock Options (whether an
employee, consultant or director), whose name is set forth on the signature page
of this Agreement; provided that following such person’s death “Employee” shall
be deemed to include such person’s beneficiary or estate and following such
person’s Disability, “Employee” shall be deemed to include such person’s legal
representative.
“Exercise Date” has the meaning set forth in Section 5(a).
“Exercise Price” has the meaning set forth in Section 5(a).




--------------------------------------------------------------------------------




“Financing Agreements” means any guaranty, financing or security agreement or
document entered into by the Company or any Subsidiary from time to time.
“Normal Termination Date” has the meaning set forth in Section 4(a).
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.
Section 2.Grant of Non-Statutory Stock Options
(a)Confirmation of Grant. The Company hereby evidences and confirms, effective
as of the date hereof, its grant to the Employee of Non-Statutory Stock Options
to purchase the number of shares of Stock specified on the signature page
hereof. The Non-Statutory Stock Options are not intended to be incentive stock
options under the Code. This grant is not made under the Plan; however, this
grant shall be construed and administered as though it were subject to the terms
of the Plan.
(b)Exercise Price. Each share of Stock covered by an Non-Statutory Stock Option
shall have the Exercise Price specified on the signature page hereof.
Section 3.Vesting and Exercisability
(a)Vesting. Except as otherwise provided in Section 3(b) or 6 of this Agreement,
the Non-Statutory Stock Options shall become vested in three equal installments
on each of the first through third anniversaries of the Grant Date, subject to
the continuous employment of the Employee with the Company until the applicable
vesting date.
(b)Discretionary Acceleration. The Committee, in its sole discretion, may
accelerate the vesting or exercisability of all or a portion of the
Non-Statutory Stock Options, at any time and from time to time.
(c)Exercise. Once vested in accordance with the provisions of this Agreement,
the Non-Statutory Stock Options may be exercised at any time and from time to
time prior to the date such Non-Statutory Stock Options terminate pursuant to
Section 4. Non-Statutory Stock Options may only be exercised with respect to
whole shares of Stock and must be exercised in accordance with Section 5.
Section 4.Termination of Non-Statutory Stock Options
(a)Normal Termination Date. Unless earlier terminated pursuant to Section 4(b)
or Section 6, the Non-Statutory Stock Options shall terminate on the seventh
anniversary of the Grant Date (the “Normal Termination Date”), if not exercised
prior to such date.
(b)Early Termination. If the Employee’s employment with the Company terminates
for any reason, any Non-Statutory Stock Options held by the Employee that have
not vested before the effective date of such termination of employment shall
terminate immediately upon such termination of employment and, if the Employee’s
employment is terminated for Cause, all Non-Statutory Stock Options (whether or
not then vested or exercisable) shall automatically terminate immediately upon
such termination.
Section 5.Manner of Exercise
(a)General. Subject to such reasonable administrative regulations as the
Committee may adopt from time to time, the Employee may exercise vested
Non-Statutory Stock Options by giving advance notice to the Company specifying
the proposed date on which the Employee desires to exercise a vested
Non-Statutory Stock Option (the “Exercise Date”), the number of whole shares
with respect to which the Non-Statutory Stock Options are being exercised (the
“Exercise Shares”) and the aggregate Exercise Price for such Exercise Shares
(the “Aggregate Price”). Subject to Section 6(c) of the Plan, on or before the
Exercise Date the Employee shall deliver to the Company full payment for the
Exercise Shares in United States dollars in cash, or cash equivalents
satisfactory to the Company, or, if so permitted by the Committee (and on such
conditions as the Committee shall




--------------------------------------------------------------------------------




determine) (A) through a net issuance arrangement pursuant to which a number of
shares of Stock subject to the portion of the Non-Statutory Stock Option being
exercised, having a Fair Market Value equal to the applicable exercise price
plus the required minimum withholding taxes, are retained by the Company or (B)
by using a broker assisted cashless exercise program acceptable to the
Committee, and the Company shall direct such issuance to be registered by the
Company’s transfer agent. The Company may require the Employee to furnish or
execute such other documents as the Company shall reasonably deem necessary
(i) to evidence such exercise, or (ii) to comply with or satisfy the
requirements of the Securities Act, applicable state or non-U.S. securities laws
or any other law.
(b)Restrictions on Exercise. Notwithstanding any other provision of this
Agreement, the Non-Statutory Stock Options may not be exercised in whole or in
part, and no certificates representing Exercise Shares shall be delivered,
(i) unless (A) all requisite approvals and consents of any governmental
authority of any kind shall have been secured, (B) the Exercise Shares shall
have been registered under such laws, and (C) all applicable U.S. federal, state
and local and non-U.S. tax withholding requirements shall have been satisfied or
(ii) if such exercise would result in a violation of the terms or provisions of
or a default or an event of default under, any of the Financing Agreements. The
Company shall use its commercially reasonable efforts to obtain any consents or
approvals referred to in clause (i) (A) of the preceding sentence, but shall
otherwise have no obligations to take any steps to prevent or remove any
impediment to exercise described in such sentence.
(c)Treatment of vested Non-Statutory Stock Options upon Termination of
Employment. All vested Non-Statutory Stock Options held by the Employee
following the effective date of a termination of employment shall expire if not
exercised by the Employee within 30 days following the effective date of such
termination of employment or upon the Normal Termination Date, if earlier.
Section 6.Change in Control.
(a)Alternative Award. No cancellation, acceleration, vesting, lapse of
restrictions or other payment shall occur with respect to any Non-Statutory
Stock Options in connection with a Change in Control if the Committee reasonably
determines in good faith, prior to the occurrence of the Change in Control, that
such Non-Statutory Stock Options shall be honored or assumed, or new rights
substituted therefor following the Change in Control (such honored, assumed, or
substituted award, an “Alternative Award”), provided that any Alternative Award
must:
(i)Give the Employee who held such Non-Statutory Stock Options rights and
entitlements substantially equivalent to or better than the rights and terms
applicable under such Non-Statutory Stock Options, including but not limited to
an identical or better exercise and vesting schedule, and identical or better
timing and methods of payment; and
(ii)Have terms such that if, following a Change in Control, an Employee’s
employment is involuntarily or constructively terminated (other than for Cause)
at a time when any portion of the Alternative Award is non-vested, the
non-vested portion of such Alternative Award shall immediately vest and become
exercisable in full. For purposes of this Section 6(a)(ii), involuntary
termination of employment refers to actual, involuntary termination of
employment (other than for Cause), and constructive termination of employment
refers to any of the following (other than for Cause) occurring within two years
following the Change in Control: (A) material diminution in duties; (B) material
diminution in compensation, or (C) a requirement to relocate to a primary place
of business more than 50 miles from Employee’s primary plan of business
immediately prior to the Change in Control.
(b)Vesting and Cancellation. Notwithstanding Section 6(a), if the Committee, in
its discretion, determines that the Employee will not receive an Alternative
Award, all of Employee’s outstanding unvested Non-Statutory Stock Options shall
vest, and all outstanding Non-Statutory Stock Options shall remain exercisable
only for 30 days following the Change in Control, at which time they shall
expire, unless the Committee, in its discretion, determines to cancel the
Non-Statutory




--------------------------------------------------------------------------------




Options in exchange for payment to Employee of the excess of the Fair Market
Value of the Stock subject to the Options over the exercise price of the
Options, as set forth in Section 13(b) of the Plan (or otherwise take action
with respect to the Options as set forth in Section 13(b) of the Plan).
(c)Limitation of Benefits. In the event that it is determined that any
acceleration of vesting, payment or other value provided under this Agreement in
connection with a change in control would be considered “parachute payments”
within the meaning of Section 280G of the Code (the “Parachute Payments”) that,
but for this Section 6(c) would be payable to Grantee hereunder, and would, when
combined with any other Parachute Payments under any other agreement or
arrangement, exceed the greatest amount of Parachute Payments that could be paid
to Employee without giving rise to any liability for the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the aggregate amount of
Parachute Payments payable to Employee hereunder shall be reduced such that it
shall not exceed the amount that produces the greatest after-tax benefit to
Employee after taking into account any Excise Tax to be payable by Employee.
Section 7.Miscellaneous.
(a)Withholding. The Company or one of its Subsidiaries shall have the power to
withhold, or to require the Employee to remit to the Company an amount in cash
sufficient to satisfy any applicable U.S. federal, state and local and non-U.S.
tax withholding or other similar charges or fees that may arise in connection
with the grant, vesting, exercise or purchase of the Non-Statutory Stock
Options.
(b)Authorization to Share Personal Data. The Employee authorizes any affiliate
of the Company that employs the Employee or that otherwise has or lawfully
obtains personal data relating to the Employee to divulge or transfer such
personal data to the Company or to a third party, in each case in any
jurisdiction, if and to the extent necessary or appropriate in connection with
this Agreement.
(c)No Rights as Stockholder; No Voting Rights. The Employee shall have no rights
as a stockholder of the Company with respect to any shares of Stock covered by
the Non-Statutory Stock Options until the exercise of the Non-Statutory Stock
Options and delivery of the shares of Stock. Except as provided in Section 13 of
the Plan, no adjustment shall be made for dividends or other rights for which
the record date is prior to the delivery of the shares of Stock.
(d)No Right to Continued Employment. Nothing in this Agreement shall be deemed
to confer on the Employee any right to continue in the employ of the Company or
any Subsidiary, or to interfere with or limit in any way the right of the
Company or any Subsidiary to terminate such employment at any time.
(e)Non-Transferability of Non-Statutory Stock Options. The Non-Statutory Stock
Options may be exercised only by the Employee, or, following the Employee’s
death, by his designated beneficiary or by his estate in the absence of a
designated beneficiary. The Non-Statutory Stock Options are not assignable or
transferable, in whole or in part, and they may not, directly or indirectly, be
offered, transferred, sold, pledged, assigned, alienated, hypothecated or
otherwise disposed of or encumbered (including, but not limited to, by gift,
operation of law or otherwise) other than by will or by the laws of descent and
distribution to the estate of the Employee upon the Employee’s death or with the
Company’s consent.
(f)Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Employee, as the case may be,
at the following addresses or to such other address as the Company or the
Employee, as the case may be, shall specify by notice to the other:




--------------------------------------------------------------------------------






(i)if to the Company, to it at:
Fidelity & Guaranty Life
1001 Fleet Street, 6th Floor
Baltimore, MD 21202
Att: General Counsel








With a copy to:


Harbinger Group, Inc.
450 Park Ave, 30th Floor
New York New York 10022
Att: General Counsel
(ii)if to the Employee, to the Employee at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Employee.
All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.
(g)Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.
(h)Waiver. Any party hereto or beneficiary hereof may by written notice to the
other parties (A) extend the time for the performance of any of the obligations
or other actions of the other parties under this Agreement, (B) waive compliance
with any of the conditions or covenants of the other parties contained in this
Agreement and (C) waive or modify performance of any of the obligations of the
other parties under this Agreement. Except as provided in the preceding
sentence, no action taken pursuant to this Agreement, including, without
limitation, any investigation by or on behalf of any party or beneficiary, shall
be deemed to constitute a waiver by the party or beneficiary taking such action
of compliance with any representations, warranties, covenants or agreements
contained herein. The waiver by any party hereto or beneficiary hereof of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any preceding or succeeding breach and no failure by a party or
beneficiary to exercise any right or privilege hereunder shall be deemed a
waiver of such party’s or beneficiary’s rights or privileges hereunder or shall
be deemed a waiver of such party’s or beneficiary’s rights to exercise the same
at any subsequent time or times hereunder.
(i)Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Employee and the
Company.
(j)Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Employee without the prior written consent of the other party.
(k)Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.
(l)Arbitration; Waiver of Jury Trial. Any dispute, controversy or claim arising
out of or pursuant to this Agreement, or any undertakings, covenants and
agreements incorporated by reference




--------------------------------------------------------------------------------




into this Agreement shall be adjudicated as provided in Section 5 of the Plan
(even though this grant is not made under the Plan).
(m)Titles and Headings. The titles and headings of the sections in this
Agreement are for convenience of reference only and shall not affect the meaning
or interpretation of this Agreement.
(n)Gender and Number. Except where otherwise indicated by the context, any
masculine term used herein shall also include the feminine; the plural shall
include the singular and the singular shall include the plural.
(o)Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.
(p)Clawback. Employee acknowledges and agrees to be bound by the clawback
provisions set forth in Section 21(b) of the Plan (even though this grant is not
made under the Plan).
IN WITNESS WHEREOF, the Company and the Employee have executed this Agreement as
of the date first above written.










--------------------------------------------------------------------------------






FIDELITY & GUARANTY LIFE

--------------------------------------------------------------------------------

By:
Name: Lee Launer
Title: President & CEO
THE EMPLOYEE:
[[FIRSTNAME]] [[LASTNAME]]
Address of the Employee:
[[RESADDR1]]
[[RESADDR2]]
[[RESCITY]], [[RESSTATEORPROV]] [[RESPOSTALCODE]]






Total Number of Shares
for the Purchase of Which
Non-Statutory Stock Options have been Granted
Exercise Price
 
[[SHARESGRANTED]]
$17.00
 





